Citation Nr: 1029848	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  09-48 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Garcia, Law Clerk




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1952 to November 1954.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision, dated March 2009, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  The Veteran has not requested a Board personal 
hearing.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2006).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


REMAND

The Veteran contends that his current left knee disability, 
hearing loss, and claimed tinnitus are related to service.  
Specifically, in his January 2009 claim, the Veteran contends 
that his hearing problems began in November 1952, while in 
service, and that his left knee disability began June 1950, prior 
to service, and that it was aggravated during service.  Upon 
review of the evidence, the Board finds that additional 
development is necessary to adequately adjudicate the claims.

The Board notes that the Veteran's service treatment records from 
his entire period of active duty service are unavailable.  A 
February 2009 memo shows the National Personnel Records Center 
indicated the records are unavailable.  In appeals where a 
Veteran's service treatment records are unavailable, there is a 
heightened obligation to assist an appellant in the development 
of the case, a heightened obligation to explain findings and 
conclusions, and a heightened duty to consider carefully the 
benefit of the doubt rule.  See Washington v. Nicholson, 19 Vet. 
App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. 
App. 215, 217 (2005).  In March 2009, the Veteran was informed 
the service treatment records were not available, and he 
subsequently indicated he had no records to submit.

In the January 2009 service connection claim, the Veteran 
contends he did not receive a service separation physical 
examination.  In a February 2009 statement, the Veteran contends 
that he did not receive treatment in service for the hearing loss 
and tinnitus, but they have been a problem since basic training.  
In a December 2009 statement, on VA Form 9, the Veteran contends 
that when he was in the field he was subjected to very loud noise 
from rifle and large gun fire, and other troop training 
facilities, and that he now wears hearing aids because of the 
hearing loss.

On VA audiological examination in February 2009, the Veteran 
reported noise exposure in service, and bilateral intermittent 
tinnitus.  The examiner noted moderate-to-severe sensori-neural 
loss at 3000-8000 Hz for the right ear and moderately-severe-to-
severe sensori-neural loss at 3000-8000 Hz for the left ear, with 
fair speech discrimination for the left ear at 84 percent, and 
poor speech discrimination for the right ear at 68 percent.  The 
examiner did not offer a diagnosis or impression for the claimed 
tinnitus.

In the February 2009 statement, the Veteran contends that his 
left knee was injured prior to service, but was aggravated by his 
duties in service.  In the December 2009 statement, on VA Form 9, 
the Veteran contends that prior to service, in 1950, due to an 
injury, the cartilage in his left knee was totally removed.  He 
further contends the Army examined his knee upon entrance, and 
that he spent his time in service on his feet as a cook, either 
in the kitchen or in the field.  The Veteran's DD Form 214 
identifies his Military Occupation Specialty as "Cook."  The 
Veteran identified the private medical facility that performed an 
operation on his left knee prior to service in 1950.  A review of 
VA medical records shows the Veteran also underwent knee 
surgeries in 2003 and 2006.  The first available VA medical 
record in the claims folder, dated April 2001, indicates the 
Veteran has received prior treatment from VAMC Grand Junction and 
VAMC Denver, including treatment for bilateral degenerative joint 
disease of the knees, including physical therapy, and that a 
referral to the orthopedic clinic was being made.  A VA medical 
record dated April 2001 indicates the Veteran has seen Dr. Fisher 
privately to receive periodic injections for degenerative joint 
disease of the knees.  A VA medical record dated April 2001 
indicates the Veteran is also enrolled in Kaiser HMO, and a June 
2008 VA medical record indicates the Veteran sees a California 
doctor once a year.

The Veteran has not been afforded the opportunity for VA 
examinations on the relevant questions of whether the current 
left knee disability was aggravated by service, and whether the 
Veteran's current hearing loss and claimed tinnitus are related 
to loud noise exposure in service.

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA is 
obliged to provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with service or with 
another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the Secretary 
to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record "indicate" that the claimed disability or 
symptoms "may be" associated with the established event, is a low 
threshold.  McLendon, 20 Vet. App. at 83.

In this case, the Veteran contends that his current left knee 
disability was aggravated by service.  He also contends that his 
current hearing loss and symptoms of tinnitus began in service, 
have continued since that time, and are related to the loud noise 
exposure in service.  There is no medical evidence on record 
regarding the etiology of the Veteran's disabilities.  Therefore, 
the Board finds that VA medical examinations and medical opinions 
are needed.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2006).  
Expedited handling is requested.)

1.  The RO/AMC should attempt to obtain a 
completed VA Form 21-4142, Authorization and 
Consent to Release Information, for records 
of treatment of the Veteran by Riverside 
Community Hospital, 4445 Magnolia Ave., 
Riverside, CA  92506, as identified in the 
Veteran's January 2009 claim, for treatment 
of a left knee disability, for the period 
including June 1950.

2.  The RO should attempt to obtain all 
outstanding applicable records from both VAMC 
Grand Junction and VAMC Denver, including the 
orthopedic clinic(s), and any VA physical 
therapy center(s), from service separation in 
November 1954 to December 2006.  The request 
should also cover any outstanding VA hospital 
treatment records for the 2003 and 2006 left 
knee surgeries.

3.  The Veteran should be contacted in order 
to obtain the dates of the periodic 
injections received for degenerative joint 
disease of the knees, and the RO/AMC should 
attempt to obtain a completed VA Form 21-
4142, Authorization and Consent to Release 
Information, to obtain records of private 
medical treatment of the Veteran by Dr. 
Fisher.

4.  The RO/AMC should contact the Veteran to 
obtain information about any relevant medical 
treatment pertaining to the left knee not 
performed by VA, which may assist in the 
adjudication of this claims, and attempt to 
obtain completed a VA Form 21-4142, 
Authorization and Consent to Release 
Information, for any applicable period of 
treatment.

5.  The RO/AMC should request the Veteran 
provide any information about VA medical 
treatment pertaining to the left knee, 
obtained in the State of California, where 
the Veteran resided before moving to 
Colorado, and afterwards obtain any relevant 
VA medical records.

6.  After receipt of records from the 
Riverside Community Hospital, or after 
notification the records are no longer 
available, or after reasonable attempts to 
obtain the records have been exhausted, and 
after receipt of any other pertinent VA or 
private medical records, the Veteran should 
be scheduled for a VA examination to 
determine the etiology of the current left 
knee disability.  

The relevant documents in the claims folder, 
as well as any records obtained, should be 
made available to, and should be reviewed by, 
the examiner.  After a review of the relevant 
history, and an examination of the Veteran, 
the VA examiner should specifically offer the 
following opinions:

a.  Is it at least as likely as not that 
the residuals of the pre-existing left 
knee disability were aggravated (a 
permanent increase in severity) by 
service?  

b.  If it is your opinion that there was 
aggravation in service, was the 
worsening of the underlying left knee 
disability due to the natural progress 
of the condition?  

The examiner should provide all 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached.  The 
rationale should include discussion of 
the absence of any service treatment 
records, the lay statements by the 
Veteran regarding his duties in service, 
the applicable VA treatment records and 
any applicable private treatment records 
obtained.

7.  The Veteran should be scheduled for a VA 
audiological examination to determine the 
etiology of his current hearing loss, and to 
determine the nature and etiology of his 
claimed tinnitus.  The relevant documents in 
the claims folder should be made available to 
the examiner.  After a review of the relevant 
history, and an examination of the Veteran, 
the VA examiner should specifically offer the 
following opinions:

a.  Does the Veteran have a current 
diagnosis of recurrent tinnitus?

b.  Does the Veteran have a diagnosis of 
hearing loss as defined for VA purposes 
by 38 C.F.R. 
§ 3.385 for either or both ears?

c.  If the Veteran is found to have a 
hearing loss as defined for VA purposes 
for one or both ears, is it at least as 
likely as not that the hearing loss 
disability is related to loud noise 
exposure in active service?

d.  If the Veteran is found to have a 
current diagnosis of recurrent tinnitus, 
is it at least as likely as not that the 
tinnitus is related to loud noise 
exposure in active service?

The examiner should provide all 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached.  The 
rationale should include discussion of 
the February 2009 VA audiological exam, 
and the lay statements of the Veteran 
regarding in-service noise exposure, the 
reported onset of tinnitus and hearing 
loss in service, and reports of 
continuous symptoms of tinnitus and 
hearing loss since service separation.  
(Because of missing service records in 
this case, the examiner should not 
consider the absence of service 
treatment records to be a valid basis 
for any opinion that etiology to service 
is unlikely.)

8.  Thereafter, the RO/AMC should 
readjudicate the claims of service connection 
for hearing loss, tinnitus, and a left knee 
disability in light of the additional 
evidence obtained.  If the benefit(s) sought 
on appeal remain(s) denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response, before the record is 
returned to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The conduct of the efforts as 
directed in this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct adjudication 
of the claim on appeal.  The Veteran's cooperation in VA's 
efforts to develop his claim, including reporting for and 
cooperating with any scheduled VA examination, is both critical 
and appreciated.  The Veteran is advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  
38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2006).



